Title: To Thomas Jefferson from Thomas Woodcock, 25 May 1801
From: Woodcock, Thomas
To: Jefferson, Thomas


               
                  the 25th Day of 5 month 1801
               
               this for to be Laide before the president and Congress you Down or me down that the Kingdom wich Cannot be Shaken may Remaine and no Ceaches for Corruption no not won for the Lord God allmighty will have Servants that are in Subgection unto him there
               From
               
                  
                     Thomas Woodcock
                  
               
            